Case 7:14-cr-00768-VB Document 455_ Filed 06/05 10 Page £91
Case 7:14-cr-00768-VB Document 454-1 Filed 06/04/20 Pagelo

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE/TEL EC Op) FERENCE

14 ., 768 8

(=)

Mykai Davis

Vofondant («
Defendant(s

a

,, Mykai Davis hereby voluntarily consents to

Defendar

 

participate in the following pre
Initial Appearance/Aopaintment aF Counse!

Arraignment (if on Felony information. Detendant Must Sign Separate Waiver of

Indictment Form)
Preliminary Hearing on Felony Comciaint

Bail/Revocation/Detention Hearing

verbal consent an

 

nt

Record and Sign for Defendant

ee Davis Guy Oksenhendler

 

 

Print ndant’s Name Print Defense Counsel's Name

EA lim aatar MIVA t preltst , if . Beas
ints proceeding was conaucted by ehable viceoconferencing tecnhnaidgy

Ce. Tem g
b|s [2

Date NS LLU au

    

Jze/U.S. Magistrate Judge
